WARD, Circuit Judge.
I have considered the affidavits submitted in support of the motion made by Mont D. Rogers and Loren O. Thompson to remove Bernard F. Sheibley, heretofore appointed, with Charles W. Gould, one of the receivers of the American Silk Company in this cause, and am of opinion that the objections made have been met by the answering affidavits. When, as in this case, one of the main purposes of a receivership is to enable all the parties in interest to save the concern, particularly where it is a consolidation of various companies in process of formation, it is desirable that at least one receiver shall be chosen from the management, because of his familiarity with the history and the transactions of the organization. There should also be a receiver well known to and relied upon by the court.
Charles W. Gould having declined to act, I shall appoint Charles C. Burlingham in his place; the receivers, Sheibley and Burlingham, each to file bond, with sureties to be approved by the court in the sum of $100,000, for the faithful performance of their duties, their action *500in all matters relating to the trust to be joint. The receiver Sheibley being a nonresident, his bond may contain a clause that he will appear in New York at any time when required by the court, either on notice to him within or without the state, or on notice to the counsel for the receivers.